DETAILED ACTION

This Office action is a reply to the amendment filed on 1/18/2022. Currently, claims 1-3, 8-14, 16-18, 20, 25-31, 37-42, 44-46, 48-51 and 72-73 are pending. Claims 4-7, 15, 19, 21-24, 32-36, 43, 47 and 52-71 have been cancelled. No claims have been withdrawn. No new claims have been added. Therefore, claims 1-3, 8-14, 16-18, 20, 25-31, 37-42, 44-46, 48-51 and 72-73 are under consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/18/2022 and 2/1/2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11-14, 16-18, 24-27, 29, 31 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 5971848) (‘Nair’) in view of Van Wey (US 20160369513).
Claim(s) 1-3, 8-14, 17, 18, 20, 24-27, 29, 31, 37-42, 44-46, 48-49, 51 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 4907499) in view of Van Wey (US 20160369513).
	Claim 1, Nair teaches a ridge or hip member for a roof, the ridge or hip member comprising:
a substantially flexible zone (28, 30, 30’; Fig. 1) and a substantially rigid zone (26 and 26’; Fig. 1) on each of a first side of the substantially flexible zone (Fig. 1) and a second side of the substantially flexible zone (Fig. 1), the substantially flexible zone adapted to allow the ridge or hip member to be bent by an installer by hand to conform the ridge or hip member to a ridge or hip of the roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line (col. 4, lines 23-42; Fig. 1),
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side zone (the panel is weakened allowing for easy flexibility; col. 4, lines 23-59), and
wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone (the panel is bent at a central point line so that the panel conforms to the peak of the ridge; [t]o obtain a smooth configuration, plastic ridge vent may be bent not only at central point line but also at linear point lines; col. 4, lines 23-59); and

Nair does not teach the substantially flexible zone providing for a substantially constant radius of curvature across the substantially flexible zone when bent (note that the limitation was treated as conditional because of the phrase “when bent” as claimed).
However, Van Wey teaches a ridge or hip member for a roof, comprising a flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent (see Examiner’s Notes shown below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the ridge or hip member for a roof comprising a flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent, with the reasonable expectation of further matching various pitches of roofs, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container 
Should applicant disagree that the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line, than along a second axis, in a direction substantially transverse to the ridge or hip line, to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexible zone being stiffer along the first axis than along the second axis to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, with the reasonable expectation of further allowing the panel to function as intended with the panel being bent along the second axis, while not being bent along the first axis.
Claim 2, Nair further teaches wherein the substantially flexible zone is located between the substantially rigid zone and a second substantially rigid zone (Fig. 1), or the substantially flexible zone is flanked by a pair of the substantially rigid zone and a second substantially rigid zone (not required by the claim).
Claim 3, Nair further teaches wherein the substantially flexible zone extends from a leading edge (front edge) of the ridge or hip member to a trailing edge (rear edge; Fig. 1).
	Claim 9, Nair further teaches wherein the substantially flexible zone is more flexible than the substantially rigid zone by comprising at least one of: different geometry or material in the substantially flexible zone and the substantially rigid zone (Fig. 4); a concertina-type section in the substantially flexible zone (not required by the claim); an area of variable thickness in the substantially flexible zone relative to the 
	Claim 11, Nair further teaches wherein the substantially flexible zone has a longitudinal stiffness (note that longitudinal lacks a point of reference; Fig. 1), or stiffness in a direction along the ridge or hip line, the same as a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone (Fig. 1).
	Claim 12, Nair further teaches wherein the substantially flexible zone has a stiffness in a direction transverse to a longitudinal direction, or in the direction of a ridge or hip of the roof (Fig. 1), less than the stiffness of the substantially rigid zone in the direction transverse to the longitudinal direction (the substantially rigid zone bends substantially less than the substantially flexible zone Fig. 1).  
	Claim 13, Nair further teaches having a first elastic modulus or first stiffness in a width direction and a second elastic modulus or second stiffness in a length direction (based on the bends; Fig. 1), the first elastic modulus or first stiffness less than the second elastic modulus or second stiffness (Fig. 1).
	Claim 14, Nair further teaches wherein when bent or installed the substantially rigid zone stays substantially planar (Fig. 1), and wherein when bent or installed, 
Claim 16, Nair further teaches wherein the substantially flexible zone comprises a plurality of spaced apart grooves (28, 30 and 30’; Fig. 6) in a lower surface of the ridge or hip member (Fig. 6), the grooves arranged side-by-side across a width of the ridge or hip member and extending in a length direction of the ridge or hip member to be arranged along the ridge or hip line of the roof (Fig. 6).
Claim 17, Nair further teaches wherein the ridge or hip member has a first thickness in the substantially rigid zone and a second thickness in the substantially flexible zone, the first thickness greater than the second thickness (a thickness in the rigid zone is greater than the thickness at 28, 30 and 30’; Fig. 6).
Claim 18, Nair further teaches wherein a first thickness of the ridge or hip member in the substantially flexible zone is less than a second thickness of the ridge or hip member in the substantially rigid zone (a thickness in the flexible zone at 28, 30 and 30’ is less than a thickness of the substantially rigid zone; Fig. 6).
Claim 24, Nair further teaches wherein the substantially flexible zone is stiffer along a first axis than a second axis to allow the ridge or hip member to be bent along the second axis while resisting bending in the first axis (Figs. 1-3).
Claim 25, Nair further teaches wherein the substantially flexible zone comprises a flexible region to provide for flexibility (region of 28; Fig. 1), the flexible region located on an underside of the ridge or hip member (Fig. 3).
Claim 26, Nair further teaches wherein the flexible region does not extend through to an upper surface of the ridge or hip member so as to not be visible from the upper surface (Fig. 3).

	Claim 29, Nair further teaches a plurality of ribs on a lower surface (42; col. 4, line 60 and col. 5, line 6; Figs. 6 and 7).
Claim 31, Nair further teaches wherein the ridge or hip member comprises at least one fastening zone (36, 36’), which fasteners may be provided to or pass therethrough (Fig. 2), so as secure or provide for a securement of the ridge or hip member to a building surface or an adjacent member (col. 4, lines 53-59).
Claim 39, Nair further teaches wherein the ridge or hip member comprises at least one cutting guide (32, 32’; Fig. 2).
Claim 40, Nair further teaches wherein the at least one cutting guide is located on an underside of an exposed region of the ridge or hip member (Fig. 2).
Claim 41, Nair further teaches wherein the at least one cutting guide comprises at least of: a thinned region, a slot; or a region of reduced member material thickness (slot; Fig. 2).
Claim 1, James teaches a ridge or hip member for a roof, the ridge or hip member comprising:
a substantially flexible zone (8; Fig. 1) and a substantially rigid zone (9 and 10; Fig. 1) on each of a first side of the substantially flexible zone (Fig. 1) and a second side of the substantially flexible zone (Fig. 1), the substantially flexible zone adapted to allow the ridge or hip member to be bent by an installer by hand to conform the ridge or hip 
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side zone (hinge 8 formed by making the plastic thinner at the hinge; col. 3, lines 19-23), and
wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone (as shown bent evenly/uniformly in Figs. 7 and 8); and
wherein the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line (along 8; Figs. 3 and 7), than along a second axis, in a direction substantially transverse to the ridge or hip line (transverse to 8; Figs. 3 and 7), to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis (hinge 8 formed by making the plastic thinner at the hinge; col. 3, lines 19-23; since the panel is bent, the panel is inherently stiffer along the first axis, since the bend provides an increased stiffness along the first axis as shown in Fig. 7).
James does not teach the substantially flexible zone providing for a substantially constant radius of curvature across the substantially flexible zone when bent (note that the limitation was treated as conditional because of the phrase “when bent” as claimed).
However, Van Wey teaches a ridge or hip member for a roof, comprising a flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent (see Examiner’s Notes shown below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Should applicant disagree that the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line, than along a second axis, in a direction substantially transverse to the ridge or hip line, to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexible zone being stiffer along the first axis than along the second axis to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, with the reasonable expectation of further allowing the panel to function as intended with the panel being bent along the second axis, while not being bent along the first axis.
Claim 2, James further teaches wherein the substantially flexible zone is located between the substantially rigid zone and a second substantially rigid zone (Fig. 1), or the substantially flexible zone is flanked by a pair of the substantially rigid zone and a second substantially rigid zone (not required by the claim).

Claim 8, James further teaches the ridge or hip member comprising an overlapping region (represented by the top portion overlapping the bottom portion as shown in Fig. 2) and an underlapping region (represented by the bottom portion underlapping the top portion as shown in Fig. 2), the underlapping region comprising at least one fluid channel (51-53; Fig. 2) in an upper surface of the underlapping region (Figs. 2 and 3) and extending across a width of the ridge or hip member (51-53 extends across a width of the ridge or hip member; Fig. 3).
Claim 9, James further teaches wherein the substantially flexible zone is more flexible than the substantially rigid zone by comprising at least one of: different geometry or material in the substantially flexible zone and the substantially rigid zone (not required by the claim); a concertina-type section in the substantially flexible zone (not required by the claim); an area of variable thickness in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a variation in material properties or material in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a reduced thickness in the substantially flexible zone relative to the substantially rigid zone (col. 3, lines 19-23; Fig. 1); a reinforced polymer in the substantially rigid zone or an unreinforced polymer in the substantially flexible zone (not required by the claim); or a polymer of a first stiffness in the substantially flexible zone, and a polymer of a second stiffness in the substantially rigid zone, wherein the second stiffness is greater than the first stiffness (not required by 
Claim 10, James further teaches wherein the substantially flexible zone has a minimum bend radius corresponding with a maximum bendable state of the substantially flexible zone (the panels can only bend a certain amount before respective sides abut against each other; Figs. 1, 7 and 8).
Claim 11, James teaches all the limitations of claim 1. Although, James appears to teach the substantially flexible zone having a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, the same as a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone, James is unclear as to the respective stiffnesses. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the substantially flexible zone having a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, the same as a longitudinal stiffness, or stiffness in a direction along the ridge or hip line, of the substantially rigid zone, with the reasonable expectation of preventing the ridge or hip member from bending at the flexible zone in a direction along the longitudinal stiffness, since James does not teach the ridge or hip member being intended to be bent along the direction along the ridge or hip line, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 12, James further teaches wherein the substantially flexible zone has a stiffness in a direction transverse to a longitudinal direction, or in the direction of a ridge or hip of the roof (Figs. 1 and 7), substantially less that the stiffness of the substantially rigid zone in the direction transverse to the longitudinal direction (col. 3, lines 19-23).  

	Claim 14, James further teaches wherein when bent or installed the substantially rigid zone stays substantially planar (Fig. 8), and wherein when bent or installed, deflection of the ridge or hip is of the substantially flexible zone (Fig. 8).
Claim 17, James further teaches wherein the ridge or hip member has a first thickness in the substantially rigid zone and a second thickness in the substantially flexible zone, the first thickness greater than the second thickness (Fig. 1).
Claim 18, James further teaches wherein a first thickness of the ridge or hip member in the substantially flexible zone is less than a second thickness of the ridge or hip member in the substantially rigid zone (Fig. 1).
Claim 20, as modified above, the combination of James and Van Wey teaches all the limitations of claim 1 as above, and further teaches the substantially flexible zone being configured to bend to provide for an arc shaped profile across the substantially flexible zone (Van Wey Figs. 1 and 5).
Claim 24, James further teaches wherein the substantially flexible zone is stiffer along a first axis than a second axis to allow the ridge or hip member to be bent along the second axis while resisting bending in the first axis (col. 3, lines 19-23; Figs. 1, 7 and 8).
Claim 25, James further teaches wherein the substantially flexible zone 
Claim 26, James further teaches wherein the flexible region does not extend through to an upper surface of the ridge or hip member so as to not be visible from the upper surface (Figs. 1, 7 and 8).
Claim 27, James further teaches wherein an exposed surface of the ridge or hip member is substantially flat (Figs. 1, 7 and 8), or the exposed -5-4850-6584-9289Atty. Dkt. No.: 103034-0188surface comprises surface decoration or patterning or texturing to emulate natural or manmade roofing materials (not required by the claim; see col. 2, lines 38-40).
Claim 29, James further teaches a plurality of ribs on a lower surface (Fig. 3).
Claim 31, James further teaches wherein the ridge or hip member comprises at least one fastening zone 29, which fasteners  may be provided to or pass therethrough, so as secure or provide for a securement of the ridge or hip member to a building surface or an adjacent member (col. 4, lines 55-62; Fig. 8).
	Claim 37, James further teaches wherein the ridge or hip member comprises at least one edge feature (2, 12; Figs. 1 and 7), the at least one edge feature being located at, or near, or along one or more of: a side or outer edge, a leading edge, or a trailing edge (leading edge; Figs. 1 and 7).
	Claim 38, James further teaches wherein the at least one edge feature teaches for a barrier to an underside of the ridge or hip member (Figs. 1 and 7), and wherein the at least one edge feature teaches for a visual barrier, such that when installed the underside of the ridge or hip member is not visible from the side or outer edge of the 
Claim 39, James further teaches wherein the ridge or hip member comprises at least one cutting guide (3, 6, 7, 13, 14, 15; Fig. 3).  
	Claim 40, James further teaches wherein the at least one cutting guide is located on an underside of an exposed region of the ridge or hip member (Fig. 3).  
Claim 41, James further teaches wherein the at least one cutting guide comprises at least one of: -6- 4833-6811-6690Atty. Dkt. No.: 103034-0188 a thinned region; a slot; or a region of reduced member material thickness (slot between members, or alternatively a region of reduced member material thickness; note that a region of reduced member material thickness lacks a point of reference with respect to any other claimed structural element/feature; Fig. 3).  
	Claim 42, James further teaches wherein the ridge or hip member comprises a raised wall or an edge feature (2, 12; Figs. 1 and 7) located along at least one side or around the at least one cutting guide (Figs. 1 and 7).
Claim 44, James further teaches wherein the at least one cutting guide is configured to allow removal of at least one leading corner, or other portions, of the ridge or hip module (other portions; Fig. 3).
Claim 45, James further teaches wherein the at least one cutting guide comprises a first cutting guide or a first set of cutting guides (3, or alternatively 3, 6, 7; Fig. 3) and a second cutting guide or a second set of cutting guides (13, or alternatively 13, 14, 15; Fig. 3).
Claim 46, James further teaches wherein the first set of cutting guides extend in a direction along an axis or in a direction (in a direction; Fig. 3), or teaches for a cutting guide pathway, that extends from a leading edge of the ridge or hip member towards or 
	Claim 48, James further teaches wherein each of the at least one cutting guide, or corresponding pairs of cutting guides in the first and second sets of cutting guides, corresponds with a particular roof pitch angle (corresponds with the roof pitch angle shown in Fig. 8).
Claim 49, James further teaches wherein the at least one cutting guide is of a linear cutting guide pathway or is of a non-linear cutting guide pathway (linear guide pathway; Fig. 3).
	Claim 51, James teaches a roofing, cladding, or siding member comprising:
an upper surface (upper surface of 1; Figs. 1 and 7) comprising an exposed surface or region (exposed surface or region of the upper surface of 1; Figs. 1 and 7),
an underlapping region (underlapping region of 1; Fig. 2) configured to be covered in use by an overlapping region of an adjacent roofing, cladding, or siding member (shown covered by overlapping region; Fig. 2), and
at least one cutting guide (3, 6, 7, 13, 14, 15; Fig. 3) configured to allow for the resizing of the roofing, cladding, or siding member or removal of a portion of the roofing, cladding, or siding member (elements 3, 6, 7, 13, 14 and 15 are capable of allowing for the resizing of the roofing, cladding, or siding member or removal of a portion of the roofing, cladding, or siding member; Fig. 3),

a substantially rigid zone (9 and 10; Fig. 1) on each of a first side of the substantially flexible zone and a second side of the substantially flexible zone (Fig. 1), the substantially flexible zone adapted to allow the roofing, cladding, or siding member to be bent by an installer by hand to conform the roofing, cladding, or siding member to a ridge or hip of a roof with the substantially flexible zone located along a ridge or hip line of the roof and with the substantially rigid zone located on each side of the ridge or hip line (col. 3, lines 19-24; Figs. 1, 7 and 8),
wherein the substantially flexible zone is relatively more flexible than the substantially rigid zone on each of the first side and the second side (hinge 8 formed by making the plastic thinner at the hinge; col. 3, lines 19-23), and
wherein the substantially flexible zone is configured to bend evenly or uniformly across a width of the substantially flexible zone (as shown bent evenly/uniformly in Figs. 7 and 8); and
wherein the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line (along 8; Figs. 3 and 7), than along a second axis, in a direction substantially transverse to the ridge or hip line (transverse to 8; Figs. 3 and 7), to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis (hinge 8 formed by making the plastic thinner at the hinge; col. 3, lines 19-23; since the panel is bent, the panel is inherently stiffer along the first axis, since the bend provides an increased stiffness along the first axis as shown in Fig. 7).
James does not teach wherein the substantially flexible zone provides for a substantially constant radius of curvature across the substantially flexible zone when 
However, Van Wey teaches a ridge or hip member for a roof, comprising a flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent (see Examiner’s Notes shown below). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the ridge or hip member for a roof comprising a flexible zone to provide for a substantially constant radius of curvature across the substantially flexible zone when bent, with the reasonable expectation of further matching various pitches of roofs, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Should applicant disagree that the substantially flexible zone is stiffer along a first axis, in a direction of the ridge or hip line, than along a second axis, in a direction substantially transverse to the ridge or hip line, to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the flexible zone being stiffer along the first axis than along the second axis to allow the ridge or hip member to be bent along the second axis while resisting bending along the first axis, with the reasonable expectation of further 
Claim 72, James further teaches wherein the substantially flexible zone is more flexible than the substantially rigid zone by comprising at least one of: -8-4833-6811-6690Atty. Dkt. No.: 103034-0188different geometry or material in the substantially flexible zone and the substantially rigid zone (not required by the claim); a concertina-type section in the substantially flexible zone (not required by the claim); an area of variable thickness in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a variation in material properties or material in the substantially flexible zone relative to the substantially rigid zone (not required by the claim); a reduced thickness in the substantially flexible zone relative to the substantially rigid zone (col. 3, lines 19-24; Fig. 1); a reinforced polymer in the substantially rigid zone or an unreinforced polymer in the substantially flexible zone (not required by the claim); or a polymer of a first stiffness in the substantially flexible zone, and a polymer of a second stiffness in the substantially rigid zone, wherein the second stiffness is greater than the first stiffness (not required by the claim).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
James (US 4907499) in view of Van Wey (US 20160369513) and further in view of Nair et al. (US 5971848) (‘Nair’).
Claim 16, James and Van Wey teach all the limitations of claim 1 as above, but James is silent as to a plurality of spaced apart grooves as claimed. However, Nair teaches wherein a substantially flexible zone comprises a plurality of spaced apart grooves (28, 30 and 30’; Fig. 6) in a lower surface of the ridge or hip member (Fig. 6), .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over
James (US 4907499) in view of Van Wey (US 20160369513) and further in view of Grubka et al. (US 20150240496) (‘Grubka’).
Claim 28, James and Van Wey teach all the limitations of claim 25 as above, but James is silent as to the substantially flexible zone comprising at least a first layer and a second layer. However, Grubka teaches a ridge or hip member comprising a flexible zone comprising at least a first layer 12 and at least a second layer 14, the first layer at least in part defining the underside of the substantially flexible zone of the ridge or hip member (Figs. 1-3), and the second layer defining at least in part an upper surface of the substantially flexible zone of the ridge or hip member to be exposed in use [0045]; and wherein the first layer comprises the flexible region (Figs. 1-3), and wherein the second layer is a substantially flat or planar surface, or of a substantially uniform thickness (Figs. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the substantially flexible zone comprising at prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 4907499) in view of Van Wey (US 20160369513) and further in view of Freborg (US 5094042).
.

Allowable Subject Matter
Claims 50 and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Rejection of claim(s) 1-3, 9, 11-14, 16-18, 24-27, 29, 31 and 39-41 under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 5971848) (‘Nair’) in view of Van Wey (US 20160369513).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Note that applicant’s response lacks specific arguments against the combination of Nair and Van Wey as above.
Rejection of claim(s) 1-3, 8-14, 17, 18, 20, 24-27, 29, 31, 37-42, 44-46, 48-49, 51 and 72 under 35 U.S.C. 103 as being unpatentable over James (US 4907499) in view of Van Wey (US 20160369513).
Re claim 1, applicant argues that James does not teach a uniform bending as claimed. However, James was not relied upon for the uniform bending as claimed. Rather, Van Wey is relied upon for such uniform bending. Thus, the combination of James and Van Wey meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635